[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-13829         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        JUNE 7, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                                           Agency No. A029-833-903


HADASSA CHANERO,

llllllllllllllllllllllllllllllllllllllll                                    Petitioner,

                                                   versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                    Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                                (June 7, 2011)

Before EDMONDSON, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
      Hadassa Chanero, a native and citizen of Israel, seeks review of the order of

the Board of Immigration Appeals (BIA) summarily affirming the Immigration

Judge’s (IJ) order denying her application for cancellation of removal under 8

U.S.C. § 1229b(b)(1). In her petition for review, Chanero argues that the IJ did

not apply the correct legal standard for determining the level of hardship required

to grant a cancellation of removal and that her due process rights were violated as

a result of the IJ’s decisional process and the BIA’s summary affirmance. Because

we conclude that we lack jurisdiction over the due process claim, we dismiss this

part of the petition. We deny Chanero’s petition as it relates to the hardship claim.

      Chanero last entered the United States in August 2001 as a nonimmigrant

and remained beyond the expiration date of her visa. She was served with a notice

to appear, charging her as removable under 8 U.S.C. § 1227(a)(1)(B). At her

removal hearing, Chanero requested cancellation of removal on the ground that

her removal would cause an exceptional and extremely unusual hardship to her

two U.S.-citizen sons. Chanero testified that she had been in the United States

since 1992 and was divorced. Her two sons, ages 17 and 12, did not want to leave

the United States, and although they could live with their father, they preferred to

remain with their mother. Chanero stated that she feared her oldest son would be




                                          2
forced to join the Israeli army if he went to Israel and that her younger son had

been experiencing trouble in school since the immigration proceedings began.

      At a subsequent hearing, the IJ focused the hardship inquiry on the fact that

the boys would be forced into military service in Israel. The IJ noted the high

standard required to find an exceptional and extremely unusual hardship but

explained that she was bound by this standard even if she disagreed with it.

Accordingly, the IJ denied cancellation of removal, finding that although Chanero

satisfied the first three criteria – continuous physical presence, no statutory bar,

and good moral character – she failed to meet the high standard of exceptional and

extremely unusual hardship to a qualifying relative.

      Chanero appealed to the BIA, which summarily affirmed. Chanero then

petitioned this court for review.

       As an initial matter, we issued jurisdictional questions to determine whether

our jurisdiction was limited under 8 U.S.C. §§ 1252(a)(2)(B) and (a)(2)(D).

Having received the parties’ responses, we conclude that, although 8 U.S.C.

§ 1252(a)(2)(B) precludes our jurisdiction to review a hardship determination for a

cancellation of removal, to the extent Chanero asserts that the IJ applied an

incorrect legal standard for determining hardship, she raises a legal question that

we may review under 8 U.S.C. § 1252 (a)(2)(D). Frech v. U.S. Att’y Gen., 491

                                           3
F.3d 1277, 1281 (11th Cir. 2007). However, because Chanero’s constitutional due

process claim has no merit, we lack jurisdiction to review the petition with respect

to this claim. See Gonzalez-Oropeza v. U.S. Att’y Gen., 321 F.3d 1331, 1333

(11th Cir. 2003) (holding that a constitutional claim with no merit is not subject to

appellate review).

      I. Cancellation of Removal Standard

      We review the IJ’s legal determinations de novo. Hernandez v. U.S. Att’y

Gen., 513 F.3d 1336, 1339 (11th Cir. 2008).

      The Attorney General has the discretion to cancel the removal of a

non-permanent resident alien who has (A) been continuously, physically present in

the United States for not less than ten years, (B) been a person of good moral

character, (C) not been convicted of certain listed offenses, and (D) established

exceptional and extremely unusual hardship to a qualifying relative. 8 U.S.C.

§ 1229b(b). The “exceptional and extremely unusual hardship” standard, which

was established by legislation enacted in 1996, is “higher than the ‘extreme

hardship’ standard under the previous suspension of deportation provision.”

Gonzalez-Oropeza, 321 F.3d at 1332, 1333. According to the BIA, “the hardship

to an alien’s relatives . . . must be substantially beyond the ordinary hardship that

would be expected when a close family member leaves this country.” In re

                                          4
Monreal-Aguinaga, 23 I.&N. Dec. 56, 62 (BIA 2001) (quotation omitted). This

standard requires that cancellation of removal should be “limited to ‘truly

exceptional’ situations,” but although the standard is high, it is “less than

‘unconscionable.’” Id. at 60, 62.

      Having reviewed the record, we conclude that the IJ identified and applied

the correct legal standard in this case. The IJ repeatedly identified the exceptional

and extremely unusual hardship standard and made appropriate comparisons to the

previous standard. The IJ even clarified that she would have reached a different

conclusion under the lower standard. Therefore, we conclude the IJ applied the

proper standard and we deny the petition in part as to this issue.

      II. Due Process

        “In order to establish a due process violation, an alien must show that [s]he

was deprived of liberty without due process of law and that the asserted error

caused [her] substantial prejudice.” Gonzalez-Oropeza, 321 F.3d at 1333

(citations omitted). Under 8 C.F.R. § 1003.1(e)(4), the BIA may summarily affirm

if the member determines (1) that the result was correct; (2) that any errors were

harmless or nonmaterial; and (3) that either (i) the issues on appeal were “squarely

controlled by existing . . . precedent and [did] not involve the application of

precedent to a novel factual situation,” or (ii) the issues were not so substantial”

                                           5
that a written opinion was warranted. Id. “Thus, under the regulations, no

entitlement to a full opinion by the BIA exists.” Gonzalez-Oropeza, 321 F.3d at

1333. We have determined that, when the BIA properly follows the regulatory

requirements, a summary affirmance does not violate due process. Mendoza v.

U.S. Att’y Gen., 327 F.3d 1283, 1288-89 (11th Cir. 2003).

      The record here reveals that the BIA complied with the regulatory

requirements for the summary affirmance procedure. Thus, there was no denial of

due process. See Mendoza, 327 F.3d at 1288-89. Moreover, because Chanero has

failed to establish how she was prejudiced by the decisional process, her

constitutional claim has no merit and we lack jurisdiction to review it.

Accordingly, we dismiss the petition in part as to this issue.

      PETITION DENIED IN PART; DISMISSED IN PART.




                                          6